Title: To John Adams from Benjamin Rush, 4 March 1811
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia March 4th: 1811

Herewith through the politeness of Mr Quincy you will receive the  Coins for your son. I regret that some of them are not recently coined. None such have been issued lately from the mint. Your Son Thomas’s friend Mr Erving has paid me for them.
Permit me to Congratulate you upon your Son John’s honourable Appointment to a Seat upon the bench of the United States. It gives great Satisfaction in Our city.
Accept of a Copy of my introductory letters which I have committed to the care of Mr Quincy.
Health, and respect! from / Dear Sir ever yours

Benja: Rush